(Slip Opinion)              OCTOBER TERM, 2012                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

    AGENCY FOR INTERNATIONAL DEVELOPMENT 

       ET AL. v. ALLIANCE FOR OPEN SOCIETY 

            INTERNATIONAL, INC., ET AL. 


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                 THE SECOND CIRCUIT

       No. 12–10. Argued April 22, 2013—Decided June 20, 2013
In the United States Leadership Against HIV/AIDS, Tuberculosis, and
  Malaria Act of 2003 (Leadership Act), 22 U.S. C. §7601 et seq., Con-
  gress has authorized the appropriation of billions of dollars to fund
  efforts by nongovernmental organizations to combat HIV/AIDS
  worldwide. The Act imposes two related conditions: (1) No funds
  “may be used to promote or advocate the legalization or practice of
  prostitution,” §7631(e); and (2) no funds may be used by an organiza-
  tion “that does not have a policy explicitly opposing prostitution,”
  §7631(f). To enforce the second condition, known as the Policy Re-
  quirement, the Department of Health and Human Services (HHS)
  and the United States Agency for International Development
  (USAID) require funding recipients to agree in their award docu-
  ments that they oppose prostitution.
     Respondents, recipients of Leadership Act funds who wish to re-
  main neutral on prostitution, sought a declaratory judgment that the
  Policy Requirement violates their First Amendment rights. The Dis-
  trict Court issued a preliminary injunction, barring the Government
  from cutting off respondents’ Leadership Act funding during the liti-
  gation or from otherwise taking action based on their privately funded
  speech. The Second Circuit affirmed, concluding that the Policy Re-
  quirement, as implemented by the agencies, violated respondents’
  freedom of speech.
Held: The Policy Requirement violates the First Amendment by com-
 pelling as a condition of federal funding the affirmation of a belief
 that by its nature cannot be confined within the scope of the Gov-
2      AGENCY FOR INT’L DEVELOPMENT v. ALLIANCE FOR
                 OPEN SOCIETY INT’L, INC. 

                          Syllabus


    ernment program. Pp. 6–15.
       (a) The Policy Requirement mandates that recipients of federal
    funds explicitly agree with the Government’s policy to oppose prosti-
    tution. The First Amendment, however, “prohibits the government
    from telling people what they must say.” Rumsfeld v. Forum for Ac-
    ademic and Institutional Rights, Inc., 547 U.S. 47, 61. As a direct
    regulation, the Policy Requirement would plainly violate the First
    Amendment. The question is whether the Government may nonethe-
    less impose that requirement as a condition of federal funding.
    Pp. 6–7.
       (b) The Spending Clause grants Congress broad discretion to fund
    private programs or activities for the “general Welfare,” Art. I, §8,
    cl. 1, including authority to impose limits on the use of such funds to
    ensure they are used in the manner Congress intends. Rust v. Sulli-
    van, 500 U.S. 173, 195, n. 4. As a general matter, if a party objects
    to those limits, its recourse is to decline the funds. In some cases,
    however, a funding condition can result in an unconstitutional bur-
    den on First Amendment rights. The distinction that has emerged
    from this Court’s cases is between conditions that define the limits of
    the Government spending program—those that specify the activities
    Congress wants to subsidize—and conditions that seek to leverage
    funding to regulate speech outside the contours of the federal pro-
    gram itself.
       Rust illustrates the distinction. In that case, the Court considered
    Title X of the Public Health Service Act, which authorized grants to
    health-care organizations offering family planning services, but pro-
    hibited federal funds from being “used in programs where abortion is
    a method of family planning.” 500 U. S., at 178. To enforce the pro-
    vision, HHS regulations barred Title X projects from advocating abor-
    tion and required grantees to keep their Title X projects separate
    from their other projects. The regulations were valid, the Court ex-
    plained, because they governed only the scope of the grantee’s Title X
    projects, leaving the grantee free to engage in abortion advocacy
    through programs that were independent from its Title X projects.
    Because the regulations did not prohibit speech “outside the scope of
    the federally funded program,” they did not run afoul of the First
    Amendment. Id., at 197. Pp. 7–11.
       (c) The distinction between conditions that define a federal pro-
    gram and those that reach outside it is not always self-evident, but
    the Court is confident that the Policy Requirement falls on the un-
    constitutional side of the line. To begin, the Leadership Act’s other
    funding condition, which prohibits Leadership Act funds from being
    used “to promote or advocate the legalization or practice of prostitu-
    tion or sex trafficking,” §7631(e), ensures that federal funds will not
                     Cite as: 570 U. S. ____ (2013)                  3

                               Syllabus

  be used for prohibited purposes. The Policy Requirement thus must
  be doing something more—and it is. By demanding that funding re-
  cipients adopt and espouse, as their own, the Government’s view on
  an issue of public concern, the Policy Requirement by its very nature
  affects “protected conduct outside the scope of the federally funded
  program.” Rust, supra, at 197. A recipient cannot avow the belief
  dictated by the condition when spending Leadership Act funds, and
  assert a contrary belief when participating in activities on its own
  time and dime.
     The Government suggests that if funding recipients could promote
  or condone prostitution using private funds, “it would undermine the
  government’s program and confuse its message opposing prostitu-
  tion.” Brief for Petitioners 37. But the Policy Requirement goes be-
  yond preventing recipients from using private funds in a way that
  would undermine the federal program. It requires them to pledge al-
  legiance to the Government’s policy of eradicating prostitution. That
  condition on funding violates the First Amendment. Pp. 11–15.
651 F.3d 218, affirmed.

  ROBERTS, C. J., delivered the opinion of the Court, in which KENNEDY,
GINSBURG, BREYER, ALITO, and SOTOMAYOR, JJ., joined. SCALIA, J., filed
a dissenting opinion, in which THOMAS, J., joined. KAGAN, J., took no
part in the consideration or decision of the case.
                        Cite as: 570 U. S. ____ (2013)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                    No. 12–10
                                   _________________


  AGENCY FOR INTERNATIONAL DEVELOPMENT,

   ET AL., PETITIONERS v. ALLIANCE FOR OPEN

      SOCIETY INTERNATIONAL, INC., ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE SECOND CIRCUIT

                                 [June 20, 2013] 


   CHIEF JUSTICE ROBERTS delivered the opinion of the
Court.
   The United States Leadership Against HIV/AIDS, Tu-
berculosis, and Malaria Act of 2003 (Leadership Act), 117
Stat. 711, as amended, 22 U.S. C. §7601 et seq., outlined a
comprehensive strategy to combat the spread of HIV/AIDS
around the world. As part of that strategy, Congress
authorized the appropriation of billions of dollars to fund
efforts by nongovernmental organizations to assist in the
fight. The Act imposes two related conditions on that
funding: First, no funds made available by the Act “may be
used to promote or advocate the legalization or practice of
prostitution or sex trafficking.” §7631(e). And second, no
funds may be used by an organization “that does not have
a policy explicitly opposing prostitution and sex traffick-
ing.” §7631(f). This case concerns the second of these
conditions, referred to as the Policy Requirement. The
question is whether that funding condition violates a
recipient’s First Amendment rights.
2    AGENCY FOR INT’L DEVELOPMENT v. ALLIANCE FOR
               OPEN SOCIETY INT’L, INC. 

                   Opinion of the Court 


                                I
   Congress passed the Leadership Act in 2003 after find-
ing that HIV/AIDS had “assumed pandemic proportions,
spreading from the most severely affected regions, sub-
Saharan Africa and the Caribbean, to all corners of the
world, and leaving an unprecedented path of death and
devastation.” 22 U.S. C. §7601(1). According to congres-
sional findings, more than 65 million people had been
infected by HIV and more than 25 million had lost their
lives, making HIV/AIDS the fourth highest cause of
death worldwide. In sub-Saharan Africa alone, AIDS had
claimed the lives of more than 19 million individuals and
was projected to kill a full quarter of the population of that
area over the next decade. The disease not only directly
endangered those infected, but also increased the potential
for social and political instability and economic devasta-
tion, posing a security issue for the entire international
community. §§7601(2)–(10).
   In the Leadership Act, Congress directed the President
to establish a “comprehensive, integrated” strategy to
combat HIV/AIDS around the world. §7611(a). The Act
sets out 29 different objectives the President’s strategy
should seek to fulfill, reflecting a multitude of approaches
to the problem. The strategy must include, among other
things, plans to increase the availability of treatment for
infected individuals, prevent new infections, support the
care of those affected by the disease, promote training for
physicians and other health care workers, and accelerate
research on HIV/AIDS prevention methods, all while
providing a framework for cooperation with international
organizations and partner countries to further the goals of
the program. §§7611(a)(1)–(29).
   The Act “make[s] the reduction of HIV/AIDS behavioral
risks a priority of all prevention efforts.” §7611(a)(12); see
also §7601(15) (“Successful strategies to stem the spread of
the HIV/AIDS pandemic will require . . . measures to
                 Cite as: 570 U. S. ____ (2013)            3

                     Opinion of the Court

address the social and behavioral causes of the problem”).
The Act’s approach to reducing behavioral risks is multi-
faceted. The President’s strategy for addressing such
risks must, for example, promote abstinence, encourage
monogamy, increase the availability of condoms, promote
voluntary counseling and treatment for drug users, and,
as relevant here, “educat[e] men and boys about the risks
of procuring sex commercially” as well as “promote alter-
native livelihoods, safety, and social reintegration strate-
gies for commercial sex workers.” §7611(a)(12). Congress
found that the “sex industry, the trafficking of individ-
uals into such industry, and sexual violence” were factors
in the spread of the HIV/AIDS epidemic, and deter-
mined that “it should be the policy of the United States to
eradicate” prostitution and “other sexual victimization.”
§7601(23).
    The United States has enlisted the assistance of non-
governmental organizations to help achieve the many
goals of the program. Such organizations “with experience
in health care and HIV/AIDS counseling,” Congress found,
“have proven effective in combating the HIV/AIDS pan-
demic and can be a resource in . . . provid[ing] treatment
and care for individuals infected with HIV/AIDS.”
§7601(18). Since 2003, Congress has authorized the ap-
propriation of billions of dollars for funding these organi-
zations’ fight against HIV/AIDS around the world.
§2151b–2(c); §7671.
    Those funds, however, come with two conditions: First,
no funds made available to carry out the Leadership Act
“may be used to promote or advocate the legalization or
practice of prostitution or sex trafficking.” §7631(e).
Second, no funds made available may “provide assistance
to any group or organization that does not have a policy
explicitly opposing prostitution and sex trafficking, except
. . . to the Global Fund to Fight AIDS, Tuberculosis and
Malaria, the World Health Organization, the International
4    AGENCY FOR INT’L DEVELOPMENT v. ALLIANCE FOR
               OPEN SOCIETY INT’L, INC. 

                   Opinion of the Court 


AIDS Vaccine Initiative or to any United Nations agency.”
§7631(f). It is this second condition—the Policy Require-
ment—that is at issue here.
  The Department of Health and Human Services (HHS)
and the United States Agency for International Develop-
ment (USAID) are the federal agencies primarily respon-
sible for overseeing implementation of the Leadership Act.
To enforce the Policy Requirement, the agencies have
directed that the recipient of any funding under the Act
agree in the award document that it is opposed to “prosti-
tution and sex trafficking because of the psychological and
physical risks they pose for women, men, and children.”
45 CFR §89.1(b) (2012); USAID, Acquisition & Assistance
Policy Directive 12–04, p. 6 (AAPD 12–04).
                              II
   Respondents are a group of domestic organizations
engaged in combating HIV/AIDS overseas. In addition to
substantial private funding, they receive billions annually
in financial assistance from the United States, including
under the Leadership Act. Their work includes programs
aimed at limiting injection drug use in Uzbekistan, Tajiki-
stan, and Kyrgyzstan, preventing mother-to-child HIV
transmission in Kenya, and promoting safer sex practices
in India. Respondents fear that adopting a policy explicitly
opposing prostitution may alienate certain host govern-
ments, and may diminish the effectiveness of some of
their programs by making it more difficult to work with
prostitutes in the fight against HIV/AIDS. They are also
concerned that the Policy Requirement may require them
to censor their privately funded discussions in publica-
tions, at conferences, and in other forums about how best
to prevent the spread of HIV/AIDS among prostitutes.
   In 2005, respondents Alliance for Open Society Interna-
tional and Pathfinder International commenced this litiga-
tion, seeking a declaratory judgment that the Government’s
                 Cite as: 570 U. S. ____ (2013)            5

                     Opinion of the Court

implementation of the Policy Requirement violated their
First Amendment rights. Respondents sought a pre-
liminary injunction barring the Government from cut-
ting off their funding under the Act for the duration of
the litigation, from unilaterally terminating their coopera-
tive agreements with the United States, or from otherwise
taking action solely on the basis of respondents’ own pri-
vately funded speech. The District Court granted such a
preliminary injunction, and the Government appealed.
   While the appeal was pending, HHS and USAID issued
guidelines on how recipients of Leadership Act funds could
retain funding while working with affiliated organizations
not bound by the Policy Requirement. The guidelines per-
mit funding recipients to work with affiliated organiza-
tions that “engage[ ] in activities inconsistent with the
recipient’s opposition to the practices of prostitution and
sex trafficking” as long as the recipients retain “objective
integrity and independence from any affiliated organiza-
tion.” 45 CFR §89.3; see also AAPD 12–04, at 6–7.
Whether sufficient separation exists is determined by the
totality of the circumstances, including “but not . . . lim-
ited to” (1) whether the organizations are legally separate;
(2) whether they have separate personnel; (3) whether
they keep separate accounting records; (4) the degree of
separation in the organizations’ facilities; and (5) the
extent to which signs and other forms of identification
distinguish the organizations. 45 CFR §§89.3(b)(1)–(5);
see also AAPD 12–04, at 6–7.
   The Court of Appeals summarily remanded the case to
the District Court to consider whether the preliminary
injunction was still appropriate in light of the new guide-
lines. On remand, the District Court issued a new prelim-
inary injunction along the same lines as the first, and the
Government renewed its appeal.
   The Court of Appeals affirmed, concluding that respond-
ents had demonstrated a likelihood of success on the
6    AGENCY FOR INT’L DEVELOPMENT v. ALLIANCE FOR
               OPEN SOCIETY INT’L, INC. 

                   Opinion of the Court 


merits of their First Amendment challenge under this
Court’s “unconstitutional conditions” doctrine. 651 F.3d
218 (CA2 2011). Under this doctrine, the court reasoned,
“the government may not place a condition on the receipt
of a benefit or subsidy that infringes upon the recipient’s
constitutionally protected rights, even if the government
has no obligation to offer the benefit in the first instance.”
Id., at 231 (citing Perry v. Sindermann, 408 U.S. 593,
597 (1972)). And a condition that compels recipients “to
espouse the government’s position” on a subject of interna-
tional debate could not be squared with the First Amend-
ment. 651 F. 3d, at 234. The court concluded that “the
Policy Requirement, as implemented by the Agencies, falls
well beyond what the Supreme Court . . . ha[s] upheld as
permissible funding conditions.” Ibid.
   Judge Straub dissented, expressing his view that the
Policy Requirement was an “entirely rational exercise of
Congress’s powers pursuant to the Spending Clause.” Id.,
at 240.
   We granted certiorari. 568 U. S. ___ (2013).
                             III
   The Policy Requirement mandates that recipients of
Leadership Act funds explicitly agree with the Govern-
ment’s policy to oppose prostitution and sex trafficking. It
is, however, a basic First Amendment principle that “free-
dom of speech prohibits the government from telling peo-
ple what they must say.” Rumsfeld v. Forum for Academic
and Institutional Rights, Inc., 547 U.S. 47, 61 (2006)
(citing West Virginia Bd. of Ed. v. Barnette, 319 U.S. 624,
642 (1943), and Wooley v. Maynard, 430 U.S. 705, 717
(1977)). “At the heart of the First Amendment lies the
principle that each person should decide for himself or
herself the ideas and beliefs deserving of expression,
consideration, and adherence.”       Turner Broadcasting
System, Inc. v. FCC, 512 U.S. 622, 641 (1994); see Knox v.
                  Cite as: 570 U. S. ____ (2013)            7

                      Opinion of the Court

Service Employees, 567 U.S. ___, ___–___ (2012) (slip op.,
at 8–9) (“The government may not . . . compel the en-
dorsement of ideas that it approves.”). Were it enacted as
a direct regulation of speech, the Policy Requirement
would plainly violate the First Amendment. The question
is whether the Government may nonetheless impose that
requirement as a condition on the receipt of federal funds.
                              A
   The Spending Clause of the Federal Constitution grants
Congress the power “[t]o lay and collect Taxes, Duties,
Imposts and Excises, to pay the Debts and provide for
the common Defence and general Welfare of the United
States.” Art. I, §8, cl. 1. The Clause provides Congress
broad discretion to tax and spend for the “general Wel-
fare,” including by funding particular state or private
programs or activities. That power includes the authority
to impose limits on the use of such funds to ensure they
are used in the manner Congress intends. Rust v. Sulli-
van, 500 U.S. 173, 195, n. 4 (1991) (“Congress’ power to
allocate funds for public purposes includes an ancillary
power to ensure that those funds are properly applied to
the prescribed use.”).
   As a general matter, if a party objects to a condition on
the receipt of federal funding, its recourse is to decline the
funds. This remains true when the objection is that a
condition may affect the recipient’s exercise of its First
Amendment rights. See, e.g., United States v. American
Library Assn., Inc., 539 U.S. 194, 212 (2003) (plurality
opinion) (rejecting a claim by public libraries that condi-
tioning funds for Internet access on the libraries’ in-
stalling filtering software violated their First Amendment
rights, explaining that “[t]o the extent that libraries wish
to offer unfiltered access, they are free to do so without
federal assistance”); Regan v. Taxation With Representa-
tion of Wash., 461 U.S. 540, 546 (1983) (dismissing “the
8    AGENCY FOR INT’L DEVELOPMENT v. ALLIANCE FOR 

               OPEN SOCIETY INT’L, INC. 

                   Opinion of the Court 


notion that First Amendment rights are somehow not fully
realized unless they are subsidized by the State” (internal
quotation marks omitted)).
   At the same time, however, we have held that the Gov-
ernment “ ‘may not deny a benefit to a person on a basis
that infringes his constitutionally protected . . . freedom of
speech even if he has no entitlement to that benefit.’ ”
Forum for Academic and Institutional Rights, supra, at 59
(quoting American Library Assn., supra, at 210). In some
cases, a funding condition can result in an unconstitution-
al burden on First Amendment rights. See Forum for
Academic and Institutional Rights, supra, at 59 (the First
Amendment supplies “a limit on Congress’ ability to place
conditions on the receipt of funds”).
   The dissent thinks that can only be true when the condi-
tion is not relevant to the objectives of the program (al-
though it has its doubts about that), or when the condition
is actually coercive, in the sense of an offer that cannot be
refused. See post, at 2–3 (opinion of SCALIA, J.). Our
precedents, however, are not so limited. In the present
context, the relevant distinction that has emerged from
our cases is between conditions that define the limits of
the government spending program—those that specify the
activities Congress wants to subsidize—and conditions
that seek to leverage funding to regulate speech outside
the contours of the program itself. The line is hardly
clear, in part because the definition of a particular pro-
gram can always be manipulated to subsume the chal-
lenged condition. We have held, however, that “Congress
cannot recast a condition on funding as a mere definition
of its program in every case, lest the First Amendment be
reduced to a simple semantic exercise.” Legal Services
Corporation v. Velazquez, 531 U.S. 533, 547 (2001).
   A comparison of two cases helps illustrate the distinc-
tion: In Regan v. Taxation With Representation of Wash-
ington, the Court upheld a requirement that nonprofit
                 Cite as: 570 U. S. ____ (2013)            9

                     Opinion of the Court

organizations seeking tax-exempt status under 26 U.S. C.
§501(c)(3) not engage in substantial efforts to influence
legislation. The tax-exempt status, we explained, “ha[d]
much the same effect as a cash grant to the organization.”
461 U. S., at 544. And by limiting §501(c)(3) status to
organizations that did not attempt to influence legislation,
Congress had merely “chose[n] not to subsidize lobbying.”
Ibid. In rejecting the nonprofit’s First Amendment claim,
the Court highlighted—in the text of its opinion, but see
post, at 5—the fact that the condition did not prohibit that
organization from lobbying Congress altogether. By re-
turning to a “dual structure” it had used in the past—
separately incorporating as a §501(c)(3) organization and
§501(c)(4) organization—the nonprofit could continue to
claim §501(c)(3) status for its nonlobbying activities, while
attempting to influence legislation in its §501(c)(4) capac-
ity with separate funds. Ibid. Maintaining such a struc-
ture, the Court noted, was not “unduly burdensome.” Id.,
at 545, n. 6. The condition thus did not deny the organiza-
tion a government benefit “on account of its intention to
lobby.” Id., at 545.
   In FCC v. League of Women Voters of California, by
contrast, the Court struck down a condition on federal
financial assistance to noncommercial broadcast television
and radio stations that prohibited all editorializing, in-
cluding with private funds. 468 U.S. 364, 399–401 (1984).
Even a station receiving only one percent of its overall
budget from the Federal Government, the Court ex-
plained, was “barred absolutely from all editorializing.”
Id., at 400. Unlike the situation in Regan, the law provid-
ed no way for a station to limit its use of federal funds to
noneditorializing activities, while using private funds “to
make known its views on matters of public importance.”
468 U. S., at 400. The prohibition thus went beyond en-
suring that federal funds not be used to subsidize “public
broadcasting station editorials,” and instead leveraged the
10   AGENCY FOR INT’L DEVELOPMENT v. ALLIANCE FOR
               OPEN SOCIETY INT’L, INC.
                   Opinion of the Court

federal funding to regulate the stations’ speech outside the
scope of the program. Id., at 399 (internal quotation
marks omitted).
   Our decision in Rust v. Sullivan elaborated on the ap-
proach reflected in Regan and League of Women Voters. In
Rust, we considered Title X of the Public Health Service
Act, a Spending Clause program that issued grants to
nonprofit health-care organizations “to assist in the estab-
lishment and operation of voluntary family planning
projects [to] offer a broad range of acceptable and effective
family planning methods and services.” 500 U. S., at 178
(internal quotation marks omitted). The organizations
received funds from a variety of sources other than the
Federal Government for a variety of purposes. The Act,
however, prohibited the Title X federal funds from being
“used in programs where abortion is a method of family
planning.” Ibid. (internal quotation marks omitted). To
enforce this provision, HHS regulations barred Title X
projects from advocating abortion as a method of family
planning, and required grantees to ensure that their Title
X projects were “ ‘physically and financially separate’ ”
from their other projects that engaged in the prohibited
activities. Id., at 180–181 (quoting 42 CFR §59.9 (1989)).
A group of Title X funding recipients brought suit, claim-
ing the regulations imposed an unconstitutional condition
on their First Amendment rights. We rejected their claim.
   We explained that Congress can, without offending the
Constitution, selectively fund certain programs to address
an issue of public concern, without funding alterna-
tive ways of addressing the same problem. In Title X,
Congress had defined the federal program to encourage
only particular family planning methods. The challenged
regulations were simply “designed to ensure that the
limits of the federal program are observed,” and “that
public funds [are] spent for the purposes for which they
were authorized.” Rust, 500 U. S., at 193, 196.
                 Cite as: 570 U. S. ____ (2013)           11

                     Opinion of the Court

  In making this determination, the Court stressed that
“Title X expressly distinguishes between a Title X grantee
and a Title X project.” Id., at 196. The regulations gov-
erned only the scope of the grantee’s Title X projects,
leaving it “unfettered in its other activities.” Ibid. “The
Title X grantee can continue to . . . engage in abortion
advocacy; it simply is required to conduct those activities
through programs that are separate and independent from
the project that receives Title X funds.” Ibid. Because the
regulations did not “prohibit[ ] the recipient from engaging
in the protected conduct outside the scope of the federally
funded program,” they did not run afoul of the First
Amendment. Id., at 197.
                              B
  As noted, the distinction drawn in these cases—between
conditions that define the federal program and those that
reach outside it—is not always self-evident. As Justice
Cardozo put it in a related context, “Definition more
precise must abide the wisdom of the future.” Steward
Machine Co. v. Davis, 301 U.S. 548, 591 (1937). Here,
however, we are confident that the Policy Requirement
falls on the unconstitutional side of the line.
  To begin, it is important to recall that the Leader-
ship Act has two conditions relevant here. The first—
unchallenged in this litigation—prohibits Leadership Act
funds from being used “to promote or advocate the legali-
zation or practice of prostitution or sex trafficking.” 22
U.S. C. §7631(e). The Government concedes that §7631(e)
by itself ensures that federal funds will not be used for the
prohibited purposes. Brief for Petitioners 26–27.
  The Policy Requirement therefore must be doing some-
thing more—and it is. The dissent views the Requirement
as simply a selection criterion by which the Government
identifies organizations “who believe in its ideas to carry
them to fruition.” Post, at 1. As an initial matter, what-
12   AGENCY FOR INT’L DEVELOPMENT v. ALLIANCE FOR
               OPEN SOCIETY INT’L, INC. 

                   Opinion of the Court 


ever purpose the Policy Requirement serves in selecting
funding recipients, its effects go beyond selection. The
Policy Requirement is an ongoing condition on recipients’
speech and activities, a ground for terminating a grant
after selection is complete. See AAPD 12–04, at 12. In
any event, as the Government acknowledges, it is not
simply seeking organizations that oppose prostitution.
Reply Brief 5. Rather, it explains, “Congress has ex-
pressed its purpose ‘to eradicate’ prostitution and sex
trafficking, 22 U.S. C. §7601(23), and it wants recipients
to adopt a similar stance.” Brief for Petitioners 32 (em-
phasis added). This case is not about the Government’s
ability to enlist the assistance of those with whom it al-
ready agrees. It is about compelling a grant recipient to
adopt a particular belief as a condition of funding.
   By demanding that funding recipients adopt—as their
own—the Government’s view on an issue of public con-
cern, the condition by its very nature affects “protected
conduct outside the scope of the federally funded pro-
gram.” Rust, 500 U. S., at 197. A recipient cannot avow
the belief dictated by the Policy Requirement when spend-
ing Leadership Act funds, and then turn around and
assert a contrary belief, or claim neutrality, when partici-
pating in activities on its own time and dime. By requir-
ing recipients to profess a specific belief, the Policy
Requirement goes beyond defining the limits of the federally
funded program to defining the recipient. See ibid. (“our
‘unconstitutional conditions’ cases involve situations in
which the Government has placed a condition on the
recipient of the subsidy rather than on a particular pro-
gram or service, thus effectively prohibiting the recipient
from engaging in the protected conduct outside the scope
of the federally funded program”).
   The Government contends that the affiliate guidelines,
established while this litigation was pending, save the
program. Under those guidelines, funding recipients are
                 Cite as: 570 U. S. ____ (2013)           13

                     Opinion of the Court

permitted to work with affiliated organizations that do not
abide by the condition, as long as the recipients retain
“objective integrity and independence” from the unfettered
affiliates. 45 CFR §89.3. The Government suggests the
guidelines alleviate any unconstitutional burden on the
respondents’ First Amendment rights by allowing them to
either: (1) accept Leadership Act funding and comply with
Policy Requirement, but establish affiliates to communi-
cate contrary views on prostitution; or (2) decline funding
themselves (thus remaining free to express their own
views or remain neutral), while creating affiliates whose
sole purpose is to receive and administer Leadership Act
funds, thereby “cabin[ing] the effects” of the Policy Re-
quirement within the scope of the federal program. Brief
for Petitioners 38–39, 44–49.
   Neither approach is sufficient. When we have noted the
importance of affiliates in this context, it has been because
they allow an organization bound by a funding condition to
exercise its First Amendment rights outside the scope of
the federal program. See Rust, supra, at 197–198. Affili-
ates cannot serve that purpose when the condition is that
a funding recipient espouse a specific belief as its own. If
the affiliate is distinct from the recipient, the arrangement
does not afford a means for the recipient to express its
beliefs. If the affiliate is more clearly identified with the
recipient, the recipient can express those beliefs only at
the price of evident hypocrisy. The guidelines themselves
make that clear. See 45 CFR §89.3 (allowing funding
recipients to work with affiliates whose conduct is “incon-
sistent with the recipient’s opposition to the practices of
prostitution and sex trafficking” (emphasis added)).
   The Government suggests that the Policy Requirement
is necessary because, without it, the grant of federal funds
could free a recipient’s private funds “to be used to pro-
mote prostitution or sex trafficking.” Brief for Petitioners
27 (citing Holder v. Humanitarian Law Project, 561 U.S.
14   AGENCY FOR INT’L DEVELOPMENT v. ALLIANCE FOR
               OPEN SOCIETY INT’L, INC. 

                   Opinion of the Court 


1, ___–___ (2010) (slip op., at 25–26)). That argument
assumes that federal funding will simply supplant private
funding, rather than pay for new programs or expand
existing ones. The Government offers no support for that
assumption as a general matter, or any reason to believe it
is true here. And if the Government’s argument were
correct, League of Women Voters would have come out
differently, and much of the reasoning of Regan and Rust
would have been beside the point.
   The Government cites but one case to support that
argument, Holder v. Humanitarian Law Project. That
case concerned the quite different context of a ban on
providing material support to terrorist organizations,
where the record indicated that support for those organi-
zations’ nonviolent operations was funneled to support
their violent activities. 561 U. S., at ___ (slip op., at 26).
   Pressing its argument further, the Government con-
tends that “if organizations awarded federal funds to
implement Leadership Act programs could at the same
time promote or affirmatively condone prostitution or sex
trafficking, whether using public or private funds, it would
undermine the government’s program and confuse its
message opposing prostitution and sex trafficking.” Brief
for Petitioners 37 (emphasis added). But the Policy Re-
quirement goes beyond preventing recipients from using
private funds in a way that would undermine the federal
program. It requires them to pledge allegiance to the
Government’s policy of eradicating prostitution. As to
that, we cannot improve upon what Justice Jackson wrote
for the Court 70 years ago: “If there is any fixed star in our
constitutional constellation, it is that no official, high or
petty, can prescribe what shall be orthodox in politics,
nationalism, religion, or other matters of opinion or force
citizens to confess by word or act their faith therein.”
Barnette, 319 U. S., at 642.
                 Cite as: 570 U. S. ____ (2013)           15

                     Opinion of the Court

                       *    *     *
  The Policy Requirement compels as a condition of fed-
eral funding the affirmation of a belief that by its nature
cannot be confined within the scope of the Government
program. In so doing, it violates the First Amendment
and cannot be sustained. The judgment of the Court of
Appeals is affirmed.
                                            It is so ordered.

   KAGAN, J., took no part in the consideration or decision
of this case.
                 Cite as: 570 U. S. ____ (2013)           1

                     SCALIA, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 12–10
                         _________________


  AGENCY FOR INTERNATIONAL DEVELOPMENT,

   ET AL., PETITIONERS v. ALLIANCE FOR OPEN

      SOCIETY INTERNATIONAL, INC., ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE SECOND CIRCUIT

                        [June 20, 2013]


  JUSTICE SCALIA, with whom JUSTICE THOMAS joins,
dissenting.
  The Leadership Act provides that “any group or organi-
zation that does not have a policy explicitly opposing
prostitution and sex trafficking” may not receive funds
appropriated under the Act. 22 U.S. C. §7631(f). This
Policy Requirement is nothing more than a means of
selecting suitable agents to implement the Government’s
chosen strategy to eradicate HIV/AIDS. That is perfectly
permissible under the Constitution.
  The First Amendment does not mandate a viewpoint-
neutral government. Government must choose between
rival ideas and adopt some as its own: competition over
cartels, solar energy over coal, weapon development over
disarmament, and so forth. Moreover, the government
may enlist the assistance of those who believe in its ideas
to carry them to fruition; and it need not enlist for that
purpose those who oppose or do not support the ideas.
That seems to me a matter of the most common common
sense. For example: One of the purposes of America’s
foreign-aid programs is the fostering of good will towards
this country. If the organization Hamas—reputed to have
an efficient system for delivering welfare—were excluded
from a program for the distribution of U. S. food assis-
2    AGENCY FOR INT’L DEVELOPMENT v. ALLIANCE FOR 

               OPEN SOCIETY INT’L, INC. 

                   SCALIA, J., dissenting 


tance, no one could reasonably object. And that would
remain true if Hamas were an organization of United
States citizens entitled to the protection of the Constitu-
tion. So long as the unfunded organization remains free to
engage in its activities (including anti-American propa-
ganda) “without federal assistance,” United States v.
American Library Assn., Inc., 539 U.S. 194, 212 (2003)
(plurality), refusing to make use of its assistance for an
enterprise to which it is opposed does not abridge its
speech. And the same is true when the rejected organiza-
tion is not affirmatively opposed to, but merely unsupport-
ive of, the object of the federal program, which appears to
be the case here. (Respondents do not promote prostitu-
tion, but neither do they wish to oppose it.) A federal
program to encourage healthy eating habits need not
be administered by the American Gourmet Society,
which has nothing against healthy food but does not insist
upon it.
   The argument is that this commonsense principle will
enable the government to discriminate against, and injure,
points of view to which it is opposed. Of course the Consti-
tution does not prohibit government spending that dis-
criminates against, and injures, points of view to which
the government is opposed; every government program
which takes a position on a controversial issue does that.
Anti-smoking programs injure cigar aficionados, programs
encouraging sexual abstinence injure free-love advocates,
etc. The constitutional prohibition at issue here is not a
prohibition against discriminating against or injuring
opposing points of view, but the First Amendment’s prohi-
bition against the coercing of speech. I am frankly dubi-
ous that a condition for eligibility to participate in a minor
federal program such as this one runs afoul of that prohi-
bition even when the condition is irrelevant to the goals of
the program. Not every disadvantage is a coercion.
   But that is not the issue before us here. Here the views
                 Cite as: 570 U. S. ____ (2013)            3

                     SCALIA, J., dissenting

that the Government demands an applicant forswear—or
that the Government insists an applicant favor—are
relevant to the program in question. The program is valid
only if the Government is entitled to disfavor the opposing
view (here, advocacy of or toleration of prostitution). And
if the program can disfavor it, so can the selection of those
who are to administer the program. There is no risk that
this principle will enable the Government to discriminate
arbitrarily against positions it disfavors. It would not, for
example, permit the Government to exclude from bidding
on defense contracts anyone who refuses to abjure pros-
titution. But here a central part of the Government’s
HIV/AIDS strategy is the suppression of prostitution, by
which HIV is transmitted. It is entirely reasonable to
admit to participation in the program only those who
believe in that goal.
   According to the Court, however, this transgresses a
constitutional line between conditions that operate inside
a spending program and those that control speech outside
of it. I am at a loss to explain what this central pillar of
the Court’s opinion—this distinction that the Court itself
admits is “hardly clear” and “not always self-evident,”
ante, at 8, 11—has to do with the First Amendment. The
distinction was alluded to, to be sure, in Rust v. Sullivan,
500 U.S. 173 (1991), but not as (what the Court now
makes it) an invariable requirement for First Amendment
validity. That the pro-abortion speech prohibition was
limited to “inside the program” speech was relevant in
Rust because the program itself was not an anti-abortion
program. The Government remained neutral on that
controversial issue, but did not wish abortion to be pro-
moted within its family-planning-services program. The
statutory objective could not be impaired, in other words,
by “outside the program” pro-abortion speech. The purpose
of the limitation was to prevent Government funding from
providing the means of pro-abortion propaganda, which
4    AGENCY FOR INT’L DEVELOPMENT v. ALLIANCE FOR
               OPEN SOCIETY INT’L, INC. 

                   SCALIA, J., dissenting 


the Government did not wish (and had no constitutional
obligation) to provide. The situation here is vastly differ-
ent. Elimination of prostitution is an objective of the
HIV/AIDS program, and any promotion of prostitution—
whether made inside or outside the program—does harm
the program.
   Of course the most obvious manner in which the admis-
sion to a program of an ideological opponent can frustrate
the purpose of the program is by freeing up the opponent’s
funds for use in its ideological opposition. To use the
Hamas example again: Subsidizing that organization’s
provision of social services enables the money that it
would otherwise use for that purpose to be used, instead,
for anti-American propaganda. Perhaps that problem
does not exist in this case since the respondents do not
affirmatively promote prostitution. But the Court’s analy-
sis categorically rejects that justification for ideological
requirements in all cases, demanding “record indica[tion]”
that “federal funding will simply supplant private funding,
rather than pay for new programs.” Ante, at 14. This
seems to me quite naive. Money is fungible. The economic
reality is that when NGOs can conduct their AIDS work
on the Government’s dime, they can expend greater re-
sources on policies that undercut the Leadership Act. The
Government need not establish by record evidence that
this will happen. To make it a valid consideration in
determining participation in federal programs, it suffices
that this is a real and obvious risk.
   None of the cases the Court cites for its holding provide
support. I have already discussed Rust. As for Regan v.
Taxation With Representation of Wash., 461 U.S. 540
(1983), that case upheld rather than invalidated a prohibi-
tion against lobbying as a condition of receiving 26 U.S. C.
§501(c)(3) tax-exempt status. The Court’s holding rested
on the conclusion that “a legislature’s decision not to
subsidize the exercise of a fundamental right does not
                     Cite as: 570 U. S. ____ (2013)                     5

                          SCALIA, J., dissenting

infringe the right.” 461 U. S., at 549. Today’s opinion,
ante, at 9, stresses the fact that these nonprofits were
permitted to use a separate §501(c)(4) affiliate for their
lobbying—but that fact, alluded to in a footnote, Regan,
461 U. S., at 545, n. 6, was entirely nonessential to the
Court’s holding. Indeed, that rationale prompted a sepa-
rate concurrence precisely because the majority of the
Court did not rely upon it. See id., at 551–554 (Blackmun,
J., concurring). As for FCC v. League of Women Voters of
Cal., 468 U.S. 364 (1984), the ban on editorializing at
issue there was disallowed precisely because it did not
further a relevant, permissible policy of the Federal Com-
munications Act—and indeed was simply incompatible
with the Act’s “affirmativ[e] encourage[ment]” of the “vig-
orous expression of controversial opinions” by licensed
broadcasters. Id., at 397.
   The Court makes a head-fake at the unconstitutional
conditions doctrine, ante, at 12, but that doctrine is of no
help. There is no case of ours in which a condition that is
relevant to a statute’s valid purpose and that is not in
itself unconstitutional (e.g., a religious-affiliation condition
that violates the Establishment Clause) has been held to
violate the doctrine.* Moreover, as I suggested earlier, the
contention that the condition here “coerces” respondents’
speech is on its face implausible. Those organizations that
wish to take a different tack with respect to prostitution
“are as unconstrained now as they were before the enact-
ment of [the Leadership Act].” National Endowment for
Arts v. Finley, 524 U.S. 569, 595 (1998) (SCALIA, J., con-
curring in judgment). As the Court acknowledges, “[a]s a
general matter, if a party objects to a condition on the
——————
  * In Legal Services Corporation v. Velazquez, 531 U.S. 533 (2001),
upon which the Court relies, the opinion specified that “in the context of
this statute there is no programmatic message of the kind recognized in
Rust and which sufficed there to allow the Government to specify the
advice deemed necessary for its legitimate objectives,” id., at 548.
6    AGENCY FOR INT’L DEVELOPMENT v. ALLIANCE FOR 

               OPEN SOCIETY INT’L, INC. 

                   SCALIA, J., dissenting 


receipt of federal funding, its recourse is to decline the
funds,” ante, at 7, and to draw on its own coffers.
   The majority cannot credibly say that this speech condi-
tion is coercive, so it does not. It pussyfoots around the
lack of coercion by invalidating the Leadership Act for
“requiring recipients to profess a specific belief ” and “de-
manding that funding recipients adopt—as their own—the
Government’s view on an issue of public concern.” Ante, at
12 (emphasis mine). But like King Cnut’s commanding of
the tides, here the Government’s “requiring” and “demand-
ing” have no coercive effect. In the end, and in the circum-
stances of this case, “compell[ing] as a condition of federal
funding the affirmation of a belief,” ante, at 15 (emphasis
mine), is no compulsion at all. It is the reasonable price of
admission to a limited government-spending program that
each organization remains free to accept or reject. Section
7631(f) “defin[es] the recipient” only to the extent he de-
cides that it is in his interest to be so defined. Ante, at 12.
                         *    *    *
  Ideological-commitment requirements such as the one
here are quite rare; but making the choice between com-
peting applicants on relevant ideological grounds is un-
doubtedly quite common. See, e.g., Finley, supra. As far
as the Constitution is concerned, it is quite impossible to
distinguish between the two. If the government cannot
demand a relevant ideological commitment as a condition
of application, neither can it distinguish between appli-
cants on a relevant ideological ground. And that is the
real evil of today’s opinion. One can expect, in the future,
frequent challenges to the denial of government funding
for relevant ideological reasons.
  The Court’s opinion contains stirring quotations from
cases like West Virginia Bd. of Ed. v. Barnette, 319 U.S.
624 (1943), and Turner Broadcasting System, Inc. v. FCC,
512 U.S. 622 (1994). They serve only to distract attention
                 Cite as: 570 U. S. ____ (2013)           7

                     SCALIA, J., dissenting

from the elephant in the room: that the Government is not
forcing anyone to say anything. What Congress has done
here—requiring an ideological commitment relevant to the
Government task at hand—is approved by the Constitu-
tion itself. Americans need not support the Constitution;
they may be Communists or anarchists. But “[t]he Sena-
tors and Representatives . . . , and the Members of the
several State Legislatures, and all executive and judicial
Officers, both of the United States and of the several
States, shall be bound by Oath or Affirmation, to support
[the] Constitution.” U. S. Const., Art. VI, cl. 3. The Fram-
ers saw the wisdom of imposing affirmative ideological
commitments prerequisite to assisting in the government’s
work. And so should we.